Petition foe Rehearing.
McMahan, J.
Appellants in their petition for a rehearing contend that we failed to determine the validity of the assignment of the estimates by Harry Newman to the appellee Huntington County Bank. The only reason why we failed to determine that question is because it was not presented to us for our determination. Appellants in their original brief stated that the only question for decision was whether the claims of the appellants should be paid out of the funds before the payment to the bank.
Petition denied.